FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 10, 2021

                                        No. 04-20-00129-CV

                                        Guangcun HUANG,
                                            Appellant

                                                  v.

                                          Linman CHANG,
                                              Appellee

                    From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017-CI-12481
                              Honorable Peter Sakai, Judge Presiding


                                           ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice (not participating)
                 Luz Elena D. Chapa, Justice (not participating)
                 Irene Rios, Justice
                 Beth Watkins, Justice (not participating)
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice (not participating)

        On October 28, 2021, appellant filed a motion to recuse the three-judge panel that
decided this case. By order issued November 2, 2021, the “majority of the remaining judges
sitting en banc” denied similar recusal requests that the appellant filed on October 21, 2021 and
October 30, 2021. See TEX. R. APP. P. 16.3. Accordingly, appellant’s October 28, 2021 motion to
recuse is DENIED AS MOOT.


           It is so ORDERED November 10, 2021.
                                                                    PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT